Citation Nr: 1700401	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-23 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from September 1984 to March 1985 and from December 1990 to June 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  


FINDINGS OF FACT

1.  In an unappealed December 1991 and June 2008 rating decisions, the RO denied service connection for a right knee disability. 

2.  Evidence received since the June 2008 rating decision is new and material, sufficient to reopen service connection for a right knee disability.

3.  The currently diagnosed right knee meniscal tear with degenerative changes is etiologically related to service.  


CONCLUSIONS OF LAW

1.  December 1991 and June 2008 rating decisions which denied service connection for a right knee disability are final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. 
§ 20.1103 (2016).

2.  The evidence received subsequent to the June 2008 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The criteria for service connection for a right knee meniscal tear with degenerative changes have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal, a discussion with regard to the duties to notify and assist is necessary in this case.

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a right knee disability in unappealed December 1991 and June 2008 rating decisions.  In the December 1991 rating decision, the RO found that while service treatment records confirmed right knee complaints in service, the condition was acute and transitory with no chronic residuals found on examination.  In a June 2008 rating decision, the RO found that no new evidence had been submitted to reopen the Veteran's claim.  

The Veteran did not submit a timely appeal to either the December 1991 or June 2008 denial of service connection for a right knee disability and no additional medical evidence addressing that issue was received within one year of those denials; thus, the both decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed right knee disability related to service.

New evidence received subsequent to the June 2008 rating decision, pertinent to the appeal to reopen service connection for a right knee disability includes VA treatment records and a March 2011 VA examination which identify a current right knee meniscal tear, status post arthroscopic surgery; lay statements from the Veteran and lay witnesses which attest to the chronicity of right knee pain since service separation; and a September 2015 medical opinion from a VA physician which relates the currently diagnosed right knee disability to service.  New evidence  identifies a current right knee disability and tends to relate that disability to service.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a right knee disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Because the Board is granting the underlying claim for service connection in this case, the Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  


Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  A meniscal tear is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply to that diagnosis. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a currently diagnosed right knee meniscal tear with degenerative changes is etiologically related to service.

The Veteran has a currently diagnosed right knee disability.  VA treatment records and a March 2011 VA examination which identify a current diagnosis of right knee meniscal tear, status post arthroscopic surgery in December 2010.  The VA examiner did not provide any opinion with regard to the etiology of the Veteran's right knee disability.  VA treatment records show that the Veteran reported a history of knee pain since service.  January 2015 VA x-rays show that the Veteran had mild degenerative changes of the right knee.  An August 2015 MRI identified medial and lateral meniscal tears in the right knee.  

Service treatment records show that the Veteran was treated for right knee pain in service and continued to have right knee complaints at service separation.  Service treatment records show that the Veteran was seen on multiple occasions from December 1990 to April 1991 for right knee pain.  While a past motor vehicle accident was noted two years prior, the Board finds that such history of injury is not sufficient to rebut the presumption of soundness with regard to the presence of a chronic right knee disability, and the Veteran, in this case, is presumed to be sound at service entrance.  See 38 C.F.R. § 3.304 (b) (2016).  March 1991 x-rays were negative for bone or joint abnormality in the right knee and a March 1991 MRI study was unremarkable with no evidence of meniscal tear evident.  On a March 1991 separation examination, Report of Medical History, the Veteran checked "yes" to having a trick or locked knee, and he continued to identify knee pain in April 1991.  

Treatment records from the Boston VA Medical Center show that the Veteran was evaluated for knee pain post-service in 1991.  August 1991 x-rays showed no abnormality in the right knee.  An August 1991 VA examination completed at the Springfield VA Medical Center also showed a history of right knee pain with an unremarkable physical examination.  

The Veteran has submitted lay evidence describing a chronicity of right knee pain symptoms since service separation.  The Board finds that the Veteran is competent to identify symptoms of pain in the right knee, and statements submitted from lay witnesses who have known the Veteran tend to support his report of having chronic knee pain since service.  The Board finds that statements from the Veteran and lay witnesses are credible and identify some degree of knee pain present since service separation.  

VA treatment records show that the Veteran began seeking treatment for unresolved right knee pain again in approximately 2009.   He had arthroscopic surgery for a medial meniscus tear in December 2010 and has had continued to receive treatment for right knee pain since that time.  

A September 2015 opinion from a VA physician relates the Veteran's currently diagnosed right knee disability to service.  In a September 2015 letter, a VA physician described the Veteran's history of right knee treatment, noting past evaluation by the Womack Army Medical Center in service in 1991, further work-up at the Springfield, Massachusetts VA Medical Center in May 1991 and 1992, and a history of orthopedic surgery for a meniscus and ACL tear in the right knee in 2010.  He stated that the Veteran continued to have current, chronic right knee pain, had been prescribed several knee braces, and continued to be followed by an orthopedic specialist.  He was also being evaluated for a second surgery to his right knee due to a meniscal tear.  Based on his history, the VA physician opined that it was more likely than not that the Veteran's right knee disability was a result of military service.  

The Board finds that the September 2015 opinion is probative as it was based on an accurate factual background as it pertains to the Veteran's history of right knee pain and associated treatment.  Resolving reasonable doubt in the Veteran's favor, service connection for a currently diagnosed right knee meniscal tear with degenerative changes is warranted.


ORDER

Service connection for right knee meniscal tear with degenerative changes is granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


